                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 19-00002-01-CR-W-DGK
                                                  )
 BRIAN D. COUCH,                                  )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On January 8, 2019, the Grand Jury returned a one-count Indictment
charging that on or about December 9, 2018, the Defendant, Brian D. Couch, having been
convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly
possessed, in and affecting interstate commerce, ammunition.


The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Robert M. Smith, there will be a second chair but unknown who at this time
           Case Agent: Detective Steve Cook, Independence Police Department
     Defense: Stephen C. Moss

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 3-4 with stipulations; 3-4 without stipulations
     Defendant: 1 witness, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 15-20 exhibits
     Defendant: less than 10 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 1 ½ days total
     Government’s case including jury selection: 1 day(s)
     Defendant: ½ day(s)

STIPULATIONS: Possible stipulation as to felon status.

UNUSUAL QUESTIONS OF LAW: Defense counsel still reviewing the matter as it relates to
    the recent Supreme Court case in Rehaif v. United States.

FILING DEADLINES:

       Witness and Exhibit List
             Government: None filed. Updated list(s) due on or before August 6, 2019.
                    Proposed Witness list filed July 29, 2019
             Defendant: None filed. Due on or before August 6, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before August 14, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before August 14, 2019.


TRIAL SETTING: Criminal jury trial docket set for August 19, 2019.

       Please note: Both counsel are available both weeks.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
